Citation Nr: 9923013	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  92-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerosis.  

2.  Entitlement to an effective date earlier than April 19, 
1996 for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1953 to September 
1955, from October 1961 to August 1962, and from May 1965 to 
April 1972.  He also served in the Army and Air Force 
Reserves for many years until he was released from military 
reserve duty in 1990.  

This appeal arises from a September 1990 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
a cervical spine disorder and for atherosclerosis.  In July 
1993, the Board of Veterans' Appeals (Board) denied the 
veteran's claims.  Reconsideration of the Board decision was 
denied in December 1993.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) vacated the July 1993 Board 
decision and remanded the case for compliance with a Joint 
Motion to Remand in Novemer 1994.  

The case was remanded by the Board in May 1995 for additional 
evidentiary and procedural development, pursuant to the Joint 
Motion to Remand, in which it was noted that several other 
issues had been raised.  These issues were referred to the RO 
for appropriate disposition.  

Subsequently, in March 1996 service connection was granted 
for ankylosing spondylitis with degenerative disc disease 
(DDD) of the cervical spine with a 60 percent disability 
evaluation assigned, both effective from May 22, 1990.  In 
addition, in the March 1996 rating decision, the RO assigned 
a 60 percent evaluation for lumbar disc disease effective 
from July 11, 1995.  On the reverse side of VA Form 9, Appeal 
to the Board, received in March 1997 the veteran expressed 
disagreement with the effective date of May 22, 1990 for the 
60 percent rating for the service-connected disability of the 
cervical spine.  

A rating decision in June 1996 granted a total disability 
rating based on individual unemployability due to service-
connected disabilities effective from April 19, 1996 (date of 
an outpatient treatment report from Dr. Kassan indicating 
that the veteran was unemployable due to his service-
connected disabilities).  The veteran has disagreed with the 
effective date and initiated an appeal.  That rating action 
also confirmed and continued a 60 percent rating for the 
service-connected disability of the veteran's lumbar spine.  
A statement of the case (SOC) as to the claim for an earlier 
effective date for a total rating was issued in February 1997 
and VA Form 9, Appeal to the Board was received in March 
1997, perfecting that appeal.  

Supplemental SOCs (SSOCs) in February and November 1997 and a 
July 21, 1997 hearing before an RO Hearing Officer addressed, 
in part, the issues of service connection for skin and eye 
disabilities claimed as due to exposure to herbicides, an 
increased rating for lumbar disc disease, compensable ratings 
for bilateral hearing loss and sinusitis, and whether there 
was clear and unmistakable error (within the meaning of 38 
C.F.R. § 3.105(a) (1998)) in a prior rating action in not 
assigning a 60 percent rating for lumbar disc disease.  

A February 1998 rating action granted service connection for 
degenerative changes of the thoracic spine and assigned a 10 
percent rating but denied service connection for tinnitus and 
denied compensable ratings for service connected hearing loss 
and for sinusitis.  Correspondence from the veteran received 
on April 9, 1998 disputed the 10 percent rating for 
degenerative changes of the thoracic spine and the 
noncompensable ratings assigned for service connected hearing 
loss and for sinusitis, and thus constituted a notice of 
disagreement (NOD) as to those denials by the February 1998 
rating action.  

There is also correspondence on file which suggests or 
indicates that the veteran contested either the effective 
dates of several grants of service connection or the 
effective dates for the ratings assigned for some of those 
service-connected disabilities.  

However, a letter from the veteran associated with an August 
1998 document from the service representative reflects that 
the veteran withdrew all claims and only desired adjudication 
of two issues, those being service connection for 
atherosclerosis and an earlier effective date for a total 
rating.  

This constituted a withdrawal of any NOD as to the matters 
referred to above, including (1) the effective date for a 60 
percent rating for ankylosing spondylitis and DDD of the 
cervical spine; (2) a 10 percent rating for degenerative 
changes of the thoracic spine; and (3) noncompensable ratings 
for hearing loss and for sinusitis.  

Thereafter, the service representative, in a September 1998 
Informal Hearing Presentation, requested that that document 
be considered as an NOD to the February 1998 denial of 
service connection for tinnitus which was claimed as 
incurred during active service as a result of noise-induced 
trauma sustained during combat, requiring application of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998).  However, the RO has not adjudicated the claim with 
respect to the cited law and regulations and, moreover, in 
the September 1998 Informal Hearing Presentation tinnitus 
was also claimed as secondary to service-connected hearing 
loss or medication for service-connected disabilities 
(although it was not clarified what medication was taken or 
for which service-connected disability(ies) the medication 
was taken).  These matters are inextricably intertwined.  
Thus, although an NOD has purportedly been filed, it is 
clear that new bases are alleged for service connection 
which the RO has not adjudicated.  Accordingly, this matter 
is referred to the RO for adjudication.  

A complete copy of the veteran's claim files was forwarded to 
him in March 1998 and in the September 1998 Informal Hearing 
Presentation the constitutionality of the VA Hearing Officer 
Program was challenged.  Generally see Epps v. Brown, 9 Vet. 
App. 341, 345-346 (1996) and Epps v. Gober, 126 F.3rd 1464 
(Fed. Cir. 1997).  In the September 1998 Informal Hearing 
Presentation it was requested that the claim files be 
maintained in an orderly manner and this was noted in the 
October 1998 Board remand to afford the veteran an 
opportunity to testify at a Travel Board hearing (which was 
conducted on February 12, 1999).  However, it appears that 
many documents are still not filed in chronological order 
which adds to time consumed in reviewing the (now) six 
volumes of claim files.  However, it is noted that the 
repeated submission of duplicate documents contributes to any 
problems of chronological order in the claim files.  

Subsequently, voluminous correspondence, with multiple 
attachments, from the veteran was received in November 1998.  
In that correspondence the veteran made reference to an 
alleged failure of the RO to adjudicate or resolve issues 
referred to the RO in the 1995 Board remand.  However, as 
noted the veteran has withdrawn all other issues from 
appellate consideration.  He specifically indicated that the 
ratings for service-connected hearing loss and sinusitis were 
"unresolved" as was a claim for "rheumatoid arthritis."  
These matters are referred to the RO for clarification as to 
whether these comments constitute new claims.  

Reference was also made to an alleged inability of the RO to 
produce certain documents to justify various conclusions but 
the Board again notes that in March 1998 a complete copy of 
the veteran's claim file (now consisting of six volumes of 
claim folders) was forwarded to the veteran.  From this it is 
apparent that the veteran misunderstands the adjudication 
process.  The burden of proof is upon the veteran, not VA.  

The veteran also made reference to "CUE" on the part of RO 
personnel in "entering my disabilities into the computer 
data bank of VARO."  However, the governing "CUE" 
regulation, 38 C.F.R. § 3.105(a) (1998), only provides for a 
remedy with respect to rating decisions which contain "clear 
and unmistakable error."  It is otherwise unclear what 
"error" the veteran may be referring to and the Board 
suggests that the veteran contact the RO or his 
representative to clarify the matter.  (However, contrary to 
the veteran's apparent belief, which he has expressed on many 
occasions, not every alleged error by the RO can constitute 
CUE within the meaning of 38 C.F.R. § 3.105(a) which limits 
such error to actual rating decisions.)  

Also in the November 1998 correspondence the veteran 
requested clarification as to an April 25, 1996 VARO 'death 
notice' sent to the veteran's wife which had resulted in the 
(at least temporary) termination of VA benefits, Department 
of Defense retirement pay, and Social Security benefits.  
However, his VA benefits were restored and it appears that 
this matter is not an appealable issue but it is drawn to the 
attention of the RO.  

The veteran has also submitted copies of a November 1998 VA 
skin biopsy and a January 1999 colonoscopy.  However, while 
these were received after the issuance of the most recent 
SSOC they have no bearing and are not relevant to the issues 
on appeal.  Thus, this evidence need not be referred to the 
RO for initial consideration.  Similarly, additional evidence 
was submitted at the February 1999 Travel Board hearing but 
this evidence was accompanied by a waiver of initial 
consideration of that evidence by the RO.  


FINDINGS OF FACTS

1.  The veteran had active service from October 1953 to 
September 1955, from October 1961 to August 1962, and from 
May 1965 to April 1972.  He also served in the Army and Air 
Force Reserves for many years until he was released from 
military reserve duty in 1990.  

2.  Atherosclerosis is not clinically shown during military 
service nor until a number of years after service.  There is 
no competent credible medical evidence linking his current 
atherosclerosis to service.

3.  The veteran last worked on a part-time basis on September 
30, 1990 and was shown to be unemployable on May 22, 1990 and 
his original claim for a total rating was received within one 
year thereafter.  


CONCLUSIONS OF LAW

1.  Atherosclerosis was not incurred in or aggravated by 
active service, nor did atherosclerosis manifest to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  An effective date of May 22, 1990 but not prior thereto 
is warranted for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(0)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  In a 
claim, such as in this case, for service connection the duty 
to assist is "particularly great" when the veteran's service 
medical records are unavailable.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  

The Joint Motion for Remand indicates that neither VARO nor 
the Board had explained how service medical records (SMRs) 
are maintained, why the search that was conducted was a 
reasonably exhaustive search, or why further efforts were 
not justified.  However, it is clear that the veteran is 
fully aware of how SMRs records are maintained since he has 
stated that he personally contacted the National Personnel 
Records Center (NPRC) to obtain further records (see page 10 
of the transcript of the travel board hearing).  This 
decision reflects that many steps were taken by the RO to 
conducted a comprehensive search for SMRs, including direct 
contact with Walter Reed Army Medical Center (WRAMC).  The 
veteran has not suggested that any further specific steps be 
taken nor is the Board (or the RO) aware of any further 
steps which might reasonably be undertaken with any hope of 
success.  

The Joint Motion for Remand also indicated that the NPRC had 
not been informed of the veteran's service in the reserves.  
However, the RO has since then contacted the NPRC, 
specifying that the veteran was in the reserves and, 
moreover, the service medical records of the veteran's 
service in the reserves are on file.  

The for Remand cited Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992) which held that VA breached a duty to 
assist in failing to inform a claimant of the need to submit 
alternative forms of evidence where SMRs were lost.  Here, in 
addition to the veteran's personally seeking SMRs, he has 
indeed submitted alternate forms of evidence concerning a 
reported 1972 catheterization.  These consisted of statements 
of his wife and a service comrade.  

Here, however, it does not appear that any relevant SMRs are 
missing, despite testimony and statements of the veteran, 
his wife, and a service comrade to the contrary.  

The Joint Motion for Remand also indicated that VA was on 
notice that the veteran was in receipt of Social Security 
Administration (SSA) disability benefits and, under the duty 
to assist, should have obtained those records.  Citing 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) and Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Those cases dealt 
with claims for a total rating.  Here, the veteran was 
awarded SSA benefits in 1992, effective in September 1990.  
Both of these dates are after the date determined herein to 
be the proper effective date for a total rating based on 
individual unemployability due to service-connected 
disabilities.  Furthermore, there is nothing in the record, 
and neither the veteran nor his representative have 
suggested, that any of the records of the SSA would have any 
bearing on whether the veteran's heart disease is of service 
origin, such as contemporaneous clinical records prior to 
1990 (by which time the veteran's heart disease was already 
documented) or a medical opinion as to the etiology or date 
of onset of heart disease.  Accordingly, the medical records 
underlying the award of SSA benefits have not been obtained.  

The veteran has stated that he was treated for cardiovascular 
disease in the immediate post service years from 1972 to 1980 
by Dr. Liechty but that Dr. Liechty died and his records 
could not be obtained.  Thereafter, he was treated by Dr. 
Button and Dr. McMann.  The May 1995 Board remand noted that 
only some records of Dr. Button and Dr. McMann were on file.  
In June 1995 the RO contacted the veteran to have him execute 
and return the necessary authorization for release of the 
records of Dr. Button and Dr. McMann.  However, in a 
statement in November 1995 the veteran indicated that he had 
provided all of the documents from these physicians which he 
felt was needed for VA adjudication.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  In 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) it was noted 
that this was particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  

VA's access to necessary information, historical efforts to 
obtain relevant information, and the claimant's cooperation, 
are all factors for determining whether or not VA has 
fulfilled its obligations in a particular case.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It is the determination of 
the Board that the evidentiary record is sufficient both in 
scope and in depth for a fair, impartial, and fully informed 
appellate decision.  

Background

The veteran had active military service from October 1953 to 
September 1955; from October 1961 to August 1962 and from May 
1965 to April 1972.  He was awarded numerous military 
decorations, including the Republic of Vietnam Campaign Medal 
with 60 device, the Vietnam Service Medal, the Vietnamese 
Cross of Gallantry and the Korean Service Medal.  

SMRs reflect that on examination in December 1953, for a 
complaint of a stiff neck, the veteran had a harsh apical 
systolic murmur and occasional extra beats.  In a medical 
history questionnaire in March 1954 he related a history of 
shortness of breath and pain or pressure in his chest.  The 
veteran also complained of having sinusitis and bronchial 
asthma.  

In February 1966 he had a sore throat, hypertrophied adenoid 
tissue, and tender cervical nodes.  In September 1967 he had 
a swollen and tender cervical node along the left side of his 
neck and he reported that the left side of his jaw was 
slightly sore.  Diagnostically it was suspected that he had 
an infection.  

In November 1971 the veteran complained of a sore throat, 
hoarseness, and tenderness of the left side of his neck. It 
was noted that he was undergoing dental treatment and he was 
referred for an evaluation of pharyngitis of questionable 
etiology.  On examination he had marked tenderness to 
palpation of the left carotid bulb, which seemed slightly 
larger than the bulb on the right.  There were no other 
masses, adenopathy or organomegaly.  The impression was 
carotidynia versus tender left node over the carotid bulb.  
Carotidynia is tenderness along the course of the common 
carotid artery.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 277 
(27th ed. 1988) (cited at page 4 of the Joint Motion for 
Remand).  Later in November 1971 it was noted that the 
tenderness over the carotid bulb was subsiding.  

Examination for separation in December 1971 was essentially 
normal and an electrocardiogram was within normal limits. 

In December 1971 the veteran was asymptomatic except that on 
examination his left carotid bulb was larger than the right.  
However, the examiner requested another physician to palpate 
the carotid and the second physician felt that it was within 
normal limits.  

In January 1972 the veteran was seen for complaints of an 
abrupt onset of pain over the left carotid bulb.  The initial 
impression was a tender carotid bulb node or carotidynia.  
The examiner reported that there had been a persistent slight 
enlargement of the left carotid.  One physician felt that 
this might represent an aneurysm.  It was noted that several 
physicians had opined that the veteran was a possible 
candidate for contrast vascular studies.  

In February 1972 the veteran was seen at a thoracic vascular 
clinic and an examiner stated that no aneurysm of the carotid 
could be felt.  Pulses were easily palpable up to the angle 
of the jaw.  No bruits were heard and no nodes were now 
palpable.  The examiner could not explain the tenderness in 
the area but reported that the veteran did not have occlusive 
disease or an aneurysm.  An angiography was not indicated.  
On that same day he and his wife were seen in another clinic 
for evaluation for elective vasectomy.

A General Surgery Clinic consultation report of Dr. Howard 
dated March 8, 1972 indicates that the veteran had had pain 
over the left carotid bulb for three months after episodes of 
having a bloody mucous cough and pain on turning his head to 
the left.  There was some evidence of a cyst in his left 
sinus.  He complained of occasional coldness and numbness of 
the distal extremities and also had had transient blurring of 
vision in the past three months and a transient loss of 
hearing in the left ear.  On examination he had localized 
tenderness of the left carotid bulb but there was no bruit of 
the right or left carotid artery.  There was enlargement of 
the left carotid bulb to palpation.  The impression was left 
carotid bulb tenderness and swelling.  He was to be referred 
to Dr. Geer of the Vascular Surgery Clinic at WRAMC. 

On referral to the Vascular Surgery Clinic dated March 8, 
1972 it was indicated that the veteran also complained of 
Raynaud's phenonom and transient blurring of vision and 
transient hearing loss in the left ear.  The Vascular Surgery 
Clinic consultant's report noted that there was some question 
of whether the veteran had left carotid bulb enlargement.  He 
had had some blurring of near vision and some posterior 
headaches.  On examination there was no signficant difference 
in size between the carotid bulbs and no bruit was present.  
The findings were considered to be within normal limits by 
Dr. Rich and the examiner, Dr. Geer.  He was to be rechecked 
in one month for the patient's assurance. 

On March 9, 1972 he had a vasectomy under local anesthetic. 

On April 10, 1972 the veteran was seen by Dr. Geer at a 
Peripheral Vascular Surgery Clinic for reevaluation.  It was 
noted that he had not had any further symptoms since his last 
visit.  On examination carotid pulsations were easily felt 
and the carotid arteries were not considered to be enlarged.  
There was no tenderness and no bruit could be heard in his 
neck.  The examination was reported to have been normal.  

On VA examination in June 1972 the veteran's neck and 
cardiovascular system were normal and a chest X-ray revealed 
a normal cardiac shadow.  

Examinations for the U.S. Army Reserves in July 1978, January 
1986, and August 1989 did not reveal any significant 
abnormalities.  Blood pressure readings of 128/90 were 
reported during the January 1986 examination.  On medical 
histories associated with these examinations, he denied 
having or having had shortness of breath, chest pain and 
heart trouble.  On a July 1978 medical recommendation for 
flying duty, the type of flying duty performed was noted to 
be F/W (fixed wing) pilot.  He stated that he was on flying 
status and that he was medically qualified to perform flying 
duties.  After examination in January 1986 it was determined 
that he was qualified for flying status.

Billing appointments of Dr. Button from 1980 to 1990 reflect 
that the veteran had a complete physical examination in 1980 
and that he had electrocardiograms (EKGs) and X-rays 
performed in 1984 and 1985 and in 1989.  

Dr. Button stated in December 1990 that the veteran had 
coronary artery disease (CAD).  In combination with post-
traumatic stress disorder (PTSD) and a low back disorder, 
rated 10 percent and 40 percent respectively, as well as 
disability of the veteran's entire spine along with coronary 
artery disease with exertional angina pectoris, status post 
melanoma,  and cholelithiasis resulted in the veteran's being 
totally disabled.  

In a statement of July 1993 Dr. Button reported he had 
treated the veteran from 1980 to 1993 for the conditions 
described in the December 1990 letter.  In a statement in 
February 1995 Dr. Button stated he first began treating the 
veteran in 1980 for back pain, hearing loss, and sinus 
problems but no mention was made of treatment for 
cardiovascular disease.  

In a June 7, 1990 statement to the Paul Revere Life Insurance 
Co., Dr. McMann, a chiropractor, stated he had conducted a 
disablity examination and evaluation of  the veteran and it 
was Dr. McMann's opinion, as "previously stated in my June 
14, 1990 Attending Physicians Statement" that the veteran 
discontinue work-related activities in a full duty or light 
duty capacity.  The disability evaluation was based upon 
findings from Dr. McMann's office and data from VA and the 
use of guidelines of the American Medical Association Guide 
to the Rating of Physical Impairment.  It was also reported 
that in August 1990 another individual had had a discussion 
with the veteran about the veteran's numerous conditions 
(however, cardiovascular disease was not mentioned as one of 
these conditions).  In a January 1992 statement Dr. McMann 
reported that the veteran had coronary artery disease.  

In an undated statement to the Clerk of the Court (in 
conjunction with the appeal to the Court) Dr. McMann stated 
that there existed offical documentation that the veteran had 
been examined and treated during military service for 
coronary artery disease in 1972.  However, Dr. McMann did not 
identify such records.  It was also stated that the veteran's 
service-connected disabilities had rendered him unemployable 
since September 1990.  In a February 1995 letter to an 
attorney, Dr. McMann stated that he had treated the veteran 
for spinal disabilities.  

In VA Form 21-4138, Statement in Support of Claim, dated May 
22, 1990 and received on May 30, 1990 the veteran claimed, in 
part, service connection for PTSD and an increased rating for 
his service-connected back condition (service connection 
having been granted for discogenic disease of L5-S1 and rated 
20 percent disabling by rating action in August 1972).  

On file is the veteran's claim for, in part, service 
connection for heart disease, dated in August 1990.  

VA clinical records do not antedate 1990.  In April 1990 the 
veteran reported having chest pain which radiated down the 
left arm.  A medical history was recorded on May 22, 1990 
which, while including his having had a vasectomy, did not 
include his having had a prior cardiac or carotid 
catheterization.  That same month he underwent an Agent 
Orange evaluation and again no mention was made of any prior 
cardiac or carotid catheterization.  On examination no 
abnormality of cervical lymph nodes was reported.  He did 
complain of vise-like chest pain with shortness of breath and 
radiation of the pain to the left arm.  A clinical record of 
August 1990 states that he had chest pain with emotional 
stress and physical activity.  He had taken medication for 
one month with some improvement.  He was to be scheduled for 
a cardiology appointment and to have a Thallium stress test.  

On file are multiple VA Forms 21-4138, Statement in Support 
of Claim, received on August 1, 1990 bearing dates of July 
25, 1990 and July 30, 1990, together with additional pages of 
correspondence from the veteran.  On one of the additional 
pages of correspondence the veteran indicated that he felt 
sure that when the adjudication process was complete he would 
be awarded 100 percent compensation.  

VA clinical records reflect that in July 1990 an EKG was 
abnormal.  The veteran was afforded several VA examinations 
in August  1990.  He related having a heart blockage.  On 
psychiatric examination he related having CAD.  An attached 
chest X-ray of April 1990 revealed his heart was within 
normal limits in size.  

During VA hospitalization in September 1990 the veteran 
underwent cardiac catheterization.  A treatment note of 
September 16, 1990 reflects that his chief complaint was that 
he had had chest pain for the last two years.  
Electrocardiograms two years ago and recently were normal but 
a stress test in August 1990 was questionably abnormal.  No 
history of any prior cardiac catheterization was reported.  
This discharge summary also reflects that he had been 
experiencing some type of anginal pain over the last two 
years.  He was extensively evaluated in the past, basically 
with upper gastrointestinal studies, which found some 
abnormal esophageal spasms, and an ultrasound of the right 
upper quadrant in view of his histroy of cholelithiasis.  It 
was initially thought that his chest discomfort was not 
cardiac in origin since an electrocardiogram about one year 
earlier showed no ST wave changes and his serial EKGs had 
been essentially normal.  An exercise stress test about one 
month prior to this admission was positive with some ST wave 
changes.  A current EKG revealed an essentially normal sinus 
rhythm without any ST wave changes or T wave abnormality.  
The veteran signed an information sheet dealing with cardiac 
catheterization.  This explains that a cardiac 
catheterization is a procedure "during which special tubes 
called catheters are introduced into blood vessels which lead 
to and from the heart.  These catheters are guided into the 
heart where various measurements are made."  The veteran's 
cardiac catheterization revealed a critical mid-right 
coronary artery stenosis, questionable proximal left anterior 
descending artery and normal left ventricular function.  The 
pertinent diagnosis was coronary artery disease.  

There are statements on file from the veteran which reflect 
that while he was medically retired from the military 
reserves in 1990, he had not actually received reserve 
retirement pay until reaching the age of 60 in December 1992.  

In VA Form 21-4138 received on November 2, 1990 the veteran 
stated that he should have received retroactive disability 
compensation when his combined rating was increased from 20 
percent to 50 percent (by rating action of September 1990), 
effective May 22, 1990.  In another statement received on 
that date, he first reported that he had had a cardiac 
catheterization in 1972.  In VA Form 21-4138 received on 
November 26, 1990 the veteran reported that he was unable to 
work to support his family.  

A service record dated December 6, 1990 reflects that the 
veteran had angina and documented coronary artery disease and 
was not qualified for retention in the Army Reserves.  
Another service medical record dated December 6, 1990 
reflects that an August 1989 examination revealed that the 
veteran had a Category A profile and that a September 1990 
medical evaluation reflected a cardiac catheterization and a 
history of anginal type pain over the past two years.  He was 
not qualified for retention in the reserves.  

Deferred rating action of July 1991 indicates that the RO was 
to furnish the veteran with VA Form 21-8940 [Application for 
Increased Compensation Based on Unemployability]  

In November 1991 the RO made a request for service medical 
records from the WRAMC for medical records of the appellant 
relating to a 1972 catheterization report.  In November 1991 
the RO also requested that the veteran furnish copies of 
treatment reports of his first post service treatment for his 
heart condition and forwarded copies of his service medical 
records to him.  The veteran was also informed that a request 
had been made to WRAMC for medical records relating to a 1972 
catheterization report. 

In December 1991 WRAMC reported that the veteran's medical 
records had been retired to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  

In January 1992 the RO requested the NPRC for records of the 
veteran relating to a 1972 cardiac catheterization and listed 
the veteran's service dates as May 1965 to April 1972 and it 
was noted that a reply from WRAMC had indicated that no 
medical records were available.  In April 1992 the NPRC 
responded that no additional SMRs were available.  

On file is a copy of a decision of an Administrative Law 
Judge dated in February 1992 awarding the veteran entitlement 
to Social Security disability benefits.  It was noted that 
the veteran stated that he had last worked on September 21, 
1990, his date of entitlement, due to cervical and lumbar 
spine disability, heart disease, and anxiety.  He had also 
had removal of some chronic basal cell carcinomas and had a 
history of gallstones and a hernia.  It was stated that these 
more minor or controlled impairments were not shown to more 
than slightly affect his functional capacity.  

Major [redacted] reported in a sworn statement in March 
1994 that the veteran and his wife had arrived at his 
quarters on March 7, 1972 and he accompanied them the next 
day, March 8, 1972, when the veteran had been examined as an 
outpatient at a surgical clinic and then sent to a vascular 
surgery clinic where a catheterization was performed to 
determine if he had coronary artery disease.  After the 
catheterization the veteran and his wife had spent the night 
in Major [redacted] quarters and the next day, March 9, 1972, 
they had returned to Ft. Eustis, Virginia.  The veteran had 
been discharged from service on April 12, 1972.  

On file is a copy of a March 1994 award from the Agent Orange 
Veteran Payment Program finding that the veteran was 
determined to be "totally disabled on 9/21/1990."  

In June 1994 Dr. George Richards stated that the veteran had 
had open heart surgery in November 1993.  The veteran dated 
his heart disease "back to when he was in his early 40's and 
again feels that this is due to his service injury" (when he 
injured his entire spine due to a faulty ejection seat in his 
airplane).  

On VA PTSD examination in July 1994 it was reported that the 
veteran had had a triple cardiac bypass operation in November 
1993 at a private medical facility.  

Following the May 1995 remand, in June 1995 the RO again 
requested all medical records including any that were 
accumulated during the veteran's periods of reserve service.  
The response in September 1995 was that no records were found 
at "ARPERCEN" (Army Reserve Personnel Center).  

On VA general medical examination in July 1995 it was 
reported that the diagnosis following a 1972 inservice 
carotid artery catheterization was nonconclusive.  The 
veteran had been advised at that time to have coronary 
catheterization but it was not done until 1991 by VA.  On VA 
cardiovascular examination in July 1995 the veteran related 
having developed precordial chest pain in 1970, two years 
prior to military discharge.  The chest pain had continued, 
off and on, until he was hospitalized for a two day 
evaluation and inservice workup in 1972 at the Naval Hospital 
in Portsmouth and the diagnosis had been anginal chest pain.  
He was hospitalized again later in 1972 for a two day 
evaluation, including carotid artery studies, at WRAMC.  
After the current examination the diagnoses included coronary 
artery disease-arteriosclerostic heart disease and arterial 
hypertension, controlled.  

A March 1996 rating action granted an increase from 40 
percent, effective May 22, 1990, to 60 percent, effective 
July 11, 1995, for the veteran's service-connected lumbar 
disc disease.  Also that rating action granted service 
connection for ankylosing spondylitis with degenerative disc 
disease of the cervical spine and assigned a 60 percent 
disability rating, effective May 22, 1990, the date of the 
veteran's original claim, under the provisions of 38 C.F.R. 
§ 3.400(b)(2) (1998) (that grant of service connection was 
premised upon an opinion expressed in a February 1996 
addendum to VA examination in July 1995).  

On file is VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability dated March 8, 1996.  
It was reported that the veteran had become too disabled to 
work and last worked on a full time basis in September 1990.  
He had seven years of college education.  

In a March 29, 1996 notarized statement the veteran's wife 
reported that she had been present and observed the 
catheterization done at the WRAMC when dye was inserted into 
the veteran's neck to examine the veteran's carotid artery.  
She had observed on a television screen a probe and dye in 
the veteran's artery flow to his heart.  Due to his having 
been quickly released from active service at Ft. Eustis 
shortly after the catheterization, she believed that not all 
of his service medical records had been collected at the time 
of his discharge.  Military physicians at WRAMC and at Ft. 
Eustis had recommended that follow-up studies be conducted.  
The veteran had been treated after service by Dr. Liechty 
for, in part, coronary artery disease but that physician's 
records were destroyed upon his death and no copies were 
available.  The veteran then began seeing Dr. Button for, in 
part, coronary artery disease.  The only other private 
physician that had treated the veteran was Dr. McMann.  The 
Social Security Administration had granted the veteran 
disability benefits in 1990.  

A VA outpatient treatment (VAOPT) record of April 19, 1996 
reflects that the veteran had been under treatment for 
ankylosing spondylitis with severe pain in the right leg 
along with stiffness in the lumbosacral and thoracic segments 
of the spine.  He had been given Percocet and Ibuprofen and 
had also taken Tylenol.  He was unable to bend his spine so 
that he could climb on scaffolding or walk on beams as would 
be required in work as a construction engineer.  His 
prescription for Ibuprofen was renewed.  

In an April 1996 statement the veteran reported that the 
records of Dr. Liechty were not available due to his death.  

In June 1996 the RO received a request from the Army Review 
Boards Agency requesting the veteran's Army medical records 
while on active duty, VA clinical records in the claim file, 
and VA rating decisions.  In response, in August 1996 VA 
records were forwarded to an Army Review Board apparently in 
conjunction with an attempt by the veteran to have his 
discharge reclassified as reflecting that he had retired due 
to medical reasons.  [However, there is no indication in the 
record nor is it contended that the veteran's discharge from 
service was changed to reflect that he had retired in 1972 
due to medical reasons.]  

A June 1996 rating action granted a total rating based on 
individual unemployability due to service-connected 
disabilities and entitlement to eligibility under 38 U.S.C. 
Chapter 35 effective April 19, 1996 (date of the above cited 
VAOPT record indicating unemployability).  

At the July 1997 RO hearing the veteran testified that the RO 
had not sent him a VA Form 21-8940 in 1990 (pages 5 and 6).  
As soon as he had received that form he had filled it out and 
sent it to the RO and he had been verifiably unemployable 
since 1990 (page 6).  He had been awarded Social Security 
disability benefits in 1990 (page 6).  His wife had been 
present at the March 1972 catheterization and he could see a 
TV monitor when dye had been placed in his blood via his neck 
(page 6).  The day after the catheterization he had gone back 
to Ft. Eustis, Virginia but the record of the cardiac 
catheterization had not gone from Walter Reed Army Medical 
Center (WRAMC) to Ft. Eustis before he was discharged in 
April 1972 (page 6).  He had written to the Commanding 
General at WRAMC and he had been informed that after a review 
of the records, his records had been returned to the archives 
center but that the archives center stated that they had 
nothing available because it had been too long (page 7 of the 
1997 transcript).  While in the reserves he had had 
difficulty with his chest and with breathing (page 7).  The 
entire time he was in the reserves he had been excused from 
taking physical training tests because he was only on 
administrative duty and he never flew an airplane after 1972 
but had continued to have symptoms of shortness of breath 
(page 7).  He further testified that records from McDonald 
General Hospital in Ft. Eustis, Virginia indicate that a 
complete cardiac examination should have been conducted but 
no such examination was ever conducted, nor has VA ever 
conducted such an examination (page 7).  The veteran 
subsequently submitted what he essentially claimed was a 
corrected copy of the transcript.  

In August 1997 the veteran submitted, in pertinent part, a 
portion of a booklet entitled "Carotid Artery Problems."  

At the February 1999 travel board hearing the veteran 
testified that contrary to the allegation of the RO, he had 
not been sent VA Form 21-8940 in 1990 and had not received 
such a form until March 1996 (page 3).  He had been unable to 
work since September 30, 1990 when he had last worked on a 
part-time basis (pages 4 and 5).  Since 1990 he had never 
failed to answer any VA question or complete any form sent by 
VA (page 5).  His wife's statement verifies that she 
witnessed a cardiac catheterization on March 8, 1972 and a 
statement from a Major [redacted] also verifies that the 
cateterization took place (page 8).  The veteran had received 
a medical opinion at a naval hospital in Norfolk, Virginia, 
but physicians at Ft. Eustis had not been satisfied with the 
opinion and so the veteran was sent to WRAMC for a cardiac 
catheterization (page 8).  The veteran had carried his 
service medical records to Ft. Eustis because he was about to 
be discharged from service (page 8).  When the cardiac 
catheterization had been performed, a needle had been 
inserted into his neck, not his arm, while he was lying on a 
table and he could see the blood flow on a TV monitor (page 
8).  In addition to a Dr. Geer (transcribed as Dr. Greer) 
there were other doctors involved in the catheterization but 
the veteran was not immediately told of the results of the 
procedure and the doctors had stated that the results would 
be discussed with him at a later time (page 9).  Dr. Geer did 
both reports in the service medical records dated March 8, 
1972 and April 10, 1972 (page 9).  On April 10, 1972 (when an 
examination revealed his carotid arteries were normal) Dr. 
Geer did not yet have the results of the cardiac 
catheterization (page 9).  At the time of the April 10th 
consultation with Dr. Geer, it was not clear to Dr. Geer 
whether the veteran had a cardiac blockage of the carotids 
and thereafter the veteran had carried his service medical 
records to Ft. Eustis immediately prior to service discharge 
and the report of the cardiac catheterization might never 
have made it into his service medical record (page 10).  
Although the RO had stated that there were no additional 
service medical records at WRAMC or at Ft. Eustis, the 
veteran had been able to obtain some service medical records 
from a dead file at the NPRC in St. Louis, Missouri and 
provided them to the RO (page 10).  

The veteran also testifed at the 1999 hearing that he 
believed that Dr. Geer had been the lead cardiologist at the 
1972 cardiac catheterization, and at the time of the April 
10th consultation Dr. Geer had stated that it appeared that 
the veteran had a blockage but not a considerable one (page 
11).  Dr. Geer had stated that he would mail the result to 
Ft. Eustis and that the veteran should have the condition 
monitored in the future (page 11).  

At the travel board hearing, when the veteran was asked if he 
had had further studies done on his carotid artery or any 
follow-up studies, he testified that during his entire time 
in the reserves he had never been on flying status and had 
never had to take a physical aptitude test, the actual 
phyiscal training running test, and while the physical 
examinations he was given in the reserves state that they are 
flight physicals, they actually were not (page 12).  When 
asked if during the reserves he had specifically reported his 
history of a cardiac catheterization in 1972 and sought a 
follow-up, he testified that he had written a five-page 
letter to a chief flight surgeon (page 12).  He had last 
worked in 1990 in field construction because of pain in his 
back, neck, and legs which were his primary disabilities 
(page 13).  He had then applied to the VA for retraining but 
had been denied because his education was too extensive 
(pages 13 and 14).  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
including a cardiovascular disease, e.g., atherosclerosis, 
which either manifests and is identified as such in service 
or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309 manifests to a degree of 10 percent or more 
within one year from discharge from a period of service of 90 
days or more, (even if there is no inservice evidence 
thereof) and the same condition currently exists.  Service 
connection is also warranted if a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 

Not every manifestation of abnormal heart action or sound in 
service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).  

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b) (1998).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (1998).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a) and 
4.15 (1998).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (1998) 
and Hodges v. Brown, 5 Vet. App. 375, 378-79 (1993).  Neither 
disability from nonservice-connected disabilities nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a) and 4.19 (1998).

The regulatory scheme for total ratings based on individual 
unemployability provides for a mix of objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992).  The objective criteria are set forth 
at 38 C.F.R. § 3.340(a)(2) and provide for a total rating 
when there is a single disability or a combination of 
disabilities (as combined under 38 C.F.R. § 4.25 (1998) in 
the Schedule for Rating Disabilities) which results in a 
100 percent schedular evaluation or where the requirements of 
38 C.F.R. § 4.16(a) are met.  The latter regulation provides 
for a total rating when a veteran who is otherwise unable to 
engage in substantially gainful employment has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning of [38 
U.S.C.A.] § 3010(b)(2) [revised as 38 U.S.C.A. § 5110(b)(2)].  
See also 38 C.F.R. § 3.400(o)(2)."  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991) (1991).  Thus, the rules governing 
effective dates of increased ratings are applicable to claims 
for a total rating based on individual unemployability due to 
service-connected disabilities.  (However, see the dissenting 
opinion of Judge Steinberg in Herlehy v. West, 11 Vet. 
App. 448, 451 (1998) in which it was indicated that "it is 
still an open questions as to whether a claim for TDIU [total 
rating based on individual unemployability due to service-
connected disabilities] is governed by 38 U.S.C. § 5110(a) ... 
or by 38 U.S.C. § 5110(b)(2).)

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, supra, 38 U.S.C.A. § 5110(b)(2) (West 
1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim and are not applicable when 
a claim is filed and the increase in disability is 
subsequently ascertainable (as in Harper when the claim was 
filed first and increase was ascertained during subsequent 
VA hospitalization) (or by a VA examination after the claim 
is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan, supra.  If 38 U.S.C.A. 
§ 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) are not 
applicable, then the general rule set forth in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(o)(1) applies and the correct 
effective date is governed by the later of the date of 
increase or the date the claim is received.  

Thus, analysis of the proper effective date requires two 
determinations.  First, when the claim was received and, 
secondly, when it became factually ascertainable that 
entitlement (increase) arose.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Atherosclerosis

It is clear that there are no SMRs documenting the actual 
existence of coronary artery disease during active service, 
although a possible vascular disturbance was suspected at one 
time.  There are also no medical records showing 
manifestations of coronary artery disease within one year of 
service discharge.  It is also noted that a systolic murmur 
was reported in 1953, but that apparently resolved as no 
heart murmur was reported on numerous examinations for at 
least the next 46 years.  Emphasis has been placed on the 
performance of a catheterization during service.  While the 
statements of the veteran, his wife and his former service 
comrade attesting to his having had catheterization in 
service may be credible to well ground the claim, in light of 
the clear documented evidence contradicting their memory of 
the events in 1972, these statements cannot be accepted as 
establishing the presence of coronary artery disease, 
atherosclerosis, in service.  

In this regard, the Board notes that SMRs do not show that 
any catheterization was performed.  Statements from the 
veteran, his wife and his friend have been confusing as to 
whether cardiac or carotid catheterization was performed, 
but, in any event, the SMRs, which do not contain any 
indication that records for the pertinent period are missing, 
show that rather than catheterization being recommended or 
performed, in fact, the physicians either did not make such a 
recommendation or specifically stated that it was not 
indicated.  The examiner at the thoracic vascular clinic in 
February 1972 stated that angiography was not indicated, and 
in the vascular surgery clinic on March 8, 1972, the date 
claimed to be the date of the catheterization, Dr. Geer and 
Dr. Rich found no abnormalities of the carotid area on 
physical examination, and Dr. Geer recommended follow-up in 
one month, not catheterization.  On the follow-up one month 
later Dr. Geer made no mention of catheterization.  On 
reserve examinations in 1978, 1986 and 1989 and on VA 
hospitalization in September 1990 for cardiac 
catheterization, no history of prior catheterization was 
reported by the veteran.  It was not until later in 1990 that 
catheterization in 1972 was mentioned by the veteran in a 
statement in support of his claim.  

The Board finds that it strains credulity that through all 
the reserve examinations and on hospitalization specifically 
for cardiac problems in September 1990, the veteran never 
mentioned a history of catheterization, a significant 
diagnostic procedure.  It would be expected that if such a 
procedure had been done and had revealed any abnormality 
(e.g., slight but not significant blockage, as the veteran 
testified), that such a clinical history would be related 
when undergoing his post service cardiac catheterization in 
September 1990.  However, no such clinical history was then 
reported.  Given the recommendation against angiography in 
February 1972, the lack of any mention of such procedure by 
Dr. Geer on March 8, 1972 and on follow-up on April 10, 1972, 
the lack of any mention of such procedure on the reserve 
examinations and VA treatment records prior to the November 
1990 statement in support of claim, the Board concludes that 
the recollections of the veteran, his wife and his service 
friend as to the nature of the procedure, if any, undergone 
by the veteran in March 1972 are faulty and that there was no 
indication of carotid or cardiac catheterization performed in 
service.  Thus, the presence of coronary artery disease in 
service is not established by the allegations of his having 
undergone catheterization in service.

It is clear that the veteran was examined in service for pain 
and enlargement of the carotid bulb.  However, no arterial 
pathology was found, and in April 1972 Dr. Geer reported that 
the veteran had had no further symptoms, and there are no 
further indications of such symptoms of carotid problems on 
the reserve examinations and VA treatment records through at 
least September 1990.  It is also clear that the veteran has 
had cardiovascular disease since at least 1990.  Post service 
treatment records of Dr. Liechty are not available and the 
earliest evidence even purported to pertain to cardiac 
disability dates to Dr. Button's statement that he treated 
the veteran for all disabilities from 1980.  However, his 
reports as to when he began treating him specifially for 
coronary artery disease are vague, and his billing records 
show only that EKG's and chest X-rays were done prior to 
1990.  In any event, there was no history related by Dr. 
Button of any cardiac catheterization prior to 1990 nor did 
he ever state that any heart disease existed prior to 1980 or 
was otherwise related to the veteran's active military 
service which ended in 1972.  

Dr. McMann stated that there was official documentation in 
the veteran's service medical record to prove that the 
veteran had been treated for coronary artery disease in 1972.  
However, Dr. McMann did not cite any such documentation, nor 
is there any mention of coronary artery disease in the SMRs 
nor in any contemporaneous medical record prior to 1990.  Dr. 
McMann points to no symptoms or findings in the SMRs to 
support his statement.  Moreover, although the veteran has 
related that he has had chest pain off and on since military 
service, this is in contrast to the denials of having had 
heart problems or chest pain on reserve examinations after 
service and the history given on hospitalization in September 
1990 when it was noted that his angina was of relatively 
recent onset, i.e., of approximately two years.  

There is also one clinical notation which indicates that the 
veteran felt that his heart disease was related to trauma 
during active service.  However, the veteran is not competent 
to proffer a medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, his statements 
and testimony as to the result of an inservice 
catheterization are likewise not competent medical evidence.  
Generally see Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Warren v. Brown, 6 Vet. App. 4 (1993); and Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

While service connection may be granted even in the absence 
of complete service medical records (see page 3 of the 
transcript of the 1999 travel board hearing), there must 
still be competent medical evidence in support of the claim.  
Here, there is none; there is no competent medical opinion 
that relates the veteran's current atherosclerosis to the 
symptoms or findings shown in service.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against the claim and, thus, there is no doubt to be resolved 
in favor of the veteran. 

Effective Date for Total Rating

The original denial of service connection for atherosclerosis 
which gave rise to the current appeal was in September 1990.  
A deferred rating action in July 1991 noted that the veteran 
was to be forwarded a VA Form 21-9840, Application for 
Increased Compensation Based on Individual Unemployability.  
However, the veteran states that he never received any such 
form and a review of the claim files does not reflect the 
presence of any copy of correspondence indicating that a VA 
Form 21-8940 was actually forwarded to the veteran.  It was 
not until March 1996 that such a form was filed.  

However, the last paragraph of the July 1993 Board decision 
(which was vacated by the Court) noted that in the veteran's 
last substantive appeal he had claimed entitlement to a total 
rating based on individual unemployability.  It was also 
noted that the substantive appeal had been received in March 
1991.  

Thus, it is clear that the initial claim for a total rating 
predated 1996.  However, since the Board determines that the 
correct date for a total rating also predates 1991, this 
matter will not be addressed further.  

The current effective date has been established on the basis 
that the veteran became totally disabled in April 1996, as 
indicated by a VA clinical record of that date.  However, the 
Board observes that the veteran initially met the criteria 
for a total rating when he was assigned a 60 percent rating 
for service-connected disability of the cervical spine 
effective May 22, 1990, based on clinical evidence of that 
date.  In this connection, the veteran's VA Form 21-4138 
claiming entitlement to 100 percent compensation for service-
connected disabilities was received in August 1990, within 
one year of the effective date of May 22, 1990.  

Since the veteran was also rated 40 percent disabled due to 
lumbar spine disability effective May 22, 1990 by rating 
action in September 1990 and was significantly disabled by 
PTSD, rated 10 percent effective May 22, 1990, it is the 
judgment of the Board that, resolving all doubt in favor of 
the veteran, the proper effective date for a total rating is 
May 22, 1990 but not prior thereto.  Although it appears that 
the veteran was employed until September 1990, this was 
apparently part-time employment, and it is not shown that it 
was substantially gainful employment.  There are sufficient 
medical statements submitted beginning in June 1990 stating 
that the veteran was totally disabled due to his service-
connected disabilities, exclusive of his nonservice-connected 
coronary artery disease, to raise a reasonable doubt.


ORDER

Service connection for atherosclerosis is denied.  

An effective date of May 22, 1990 but not prior thereto is 
warranted for a total disability rating based on individual 
unemployability due to service-connected disabilities.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

